Title: To George Washington from John Collins, 16 February 1781
From: Collins, John
To: Washington, George


                        

                            
                            Please Your Excellency,
                            Springfield Goal Feby 16th 1781
                        
                        It is with the greatest reluctance I trouble your Excelly With repetitions, but my distress’d condition
                            compells me to it. being destitute of A Relation in this Country to espouse my cause, nor Support Sufficient for an
                            Existance but lodged in A cold Goal, not possess’d of a Blanket to cover me with & not a farthing to purchase one.
                        When I wrote to your Excellency the 24th of January last, as also the 3d Instant, I mentioned in one of my
                            letters, that I could not presume to say how my conduct may be represented to your Excy by those that I am persuaded would
                            destroy me guiltless—Since which I understand, that Mr Cheever had informed your Excellency by letter in decr Last that I
                            was a great defaulter and broke my trust in a private life as well as in public—this I had by Information. Your Excellency
                            knows best whether he has wrote so or not—it being every persons interest to Support their own characters and mine ought
                            to be as dear to me as theirs are to the highest monarchs on Earth-- And in Vindication thereof I beg leave to Inclose
                            Copies of the Certificates & depositions Sent to me from my former Employer, & the Authority of the town
                            of Wethersfield, which was the first home I made at this Side of the atlantic—Your Excellency will please to perceive that
                            on the 2d day of decr 1776, I quited Mr Leonard Chester’s Service, Inlisted as orderly Sergt the fifth following at Said
                            Wethersfield and joined Col. Saml Wyllys’s Regt at Roxbury the 25th following as may appear by Col. Wyllys’s abstracts.
                            have Served one Year in Said Regt to acceptance; and Joined the ordnance Stores on the first of Jany 1777 and discharged
                            the duties Assigned me with applause rather than disgrace till the 26th day of August last which was the day I medled with
                            the four Bbs’ Saltpetre, it being Represented to Mr Cheever by designing men that I was making interest to superceed him
                            obliged him to take the advantage of me and prosecute his evil designs though I lodged the Saltpetre in a public officers
                            hands and informed Mr Cheever of it who was Glad of the Opportunity to distress me. Alas I am distressd at his discretion.
                            though he is the means of my misfortune, by Keeping me out of my pay & Subsistance for 14 months back though
                            triffling it is it would prevent my disgrace. he had the money & would not advance it to those in distress—if it
                            be in the power of  to accuse me with any other charge or fraud in the Executing of my Business,
                            I am quite willing to Suffer at the discretion of the Candid, and beg Your Excellency will please to
                            order some method to be taken that may tend to my relief Either by a Court of Justice or otherwise as
                            Your Excy pleases to Command.
                        Having an item of the darkness of Mr Cheevers letter to Your Excy Respecting me when
                            Confined obliged me to beg leave to inclose my character at large during my recidence in wethersfield. and if
                                required if it can be of any service to me I am persuaded I can have a illegible
                             character at this place where I am Station’d Since april 1777  the year that I served
                            in the Connecticutt line I am Satisfied that my character stood as fair as any youngr in the regt
                            fought at Harlem heights the 16th of Sepr 1776 as also in the Month of october on the expedition Against Mountezuer’s
                            Island under Col. Jackson was in the first boat that landed, these duties I voluntarilly discharged which the officers of
                            the Regt will aver-- With all due Respect I beg leave to Subscribe myself Your Excellencys most obedt & most Hum.
                            Servt
                        
                            John Collins Late D.C.M.S.
                        
                        
                            the postmaster at Hartford if his Excy is on the move, will please to Govern himself accordingly.
                        

                     Enclosure
                                                
                            
                                
                                    December 1780
                                
                            
                            An Estimate of money advanced John Collins D.C. Military Stores on acct of his Salary. forty-Eight Months
                                Commencing in Jany 1777 and Endg in Decr 80 is 87405/paper money Genly paid six or Eight months after it Became
                                due—and had not a Single dollar for Depreciation of the Currency.
                            
                                John Collins
                            
                            
                                
                                    £ 874: 5/
                                
                            

                        
                        
                     Enclosure
                                                
                            
                                To Whom it may concern
                                Wethersfield Feby 1st 1781
                            
                            John Collins having lately been brought into difficulty by means of an attempt to defraud the Publick
                                & reports having circulated to his disadvantage as to his character during his residence in Wethersfield about
                                five or six years Since, We the Subscribers Inhabitants of said Wethersfield esteem it our duty (in compliance with his
                                Wishes) to Say that during his residence with us he was ever esteemed by us as a very Honest faithful &
                                deligent Young man, one that attended to his own proper Business & was peacable with all Men and we believe he
                                obtained & deserved this Character with all who were Acquainted with him—as we never heared any person speak a
                                word against him, but many in his favor as he was beloved amongst us. And although we cannot in the least pretend to
                                Justify his late bad conduct, yet from our former Acquaintance we are willing to put the most Charitable colouring
                                upon it, & to believe that it proceeded from Necessitous circumstances rather than from a former fixed habit
                                in the paths of Vice.
                            Wethersfield, Feby 1st 1781
                            To Whom it may concern
                            
                                
                                     
                                    Silas Loomiss
                                     
                                    Josiah Deming
                                
                                
                                    
                                    Thomas Newman
                                    
                                    Ephraim Deming
                                
                                
                                    
                                    Saml Riley
                                    
                                    Hezekh Crane
                                
                                
                                    
                                    Simon Riley
                                    
                                    Allyn Stillman
                                
                                
                                    
                                    Benn Bulkley
                                    
                                    Elisha Williams
                                
                                
                                    
                                    Thoms Bulkley
                                    
                                    Elisha Deming
                                
                                
                                    
                                    Josiah Smith
                                    
                                    Othriel Williams
                                
                                
                                    
                                    James Smith
                                    
                                    Joseph Stillman
                                
                                
                                    
                                    
                                    
                                    Hezh May
                                
                            
                            a Copy
                            A true Copy attest
                            Springfield Feby 17th 1781
                            John Morgan Goler
                            
                            These Certify that I had not much acquaintance within named Collins while he lived in Wethersfield but so
                                far as I was Do believe to be as within  described an Honest & faithfull man and believe that was his
                                General Character in the town.
                            
                                Ezl Williams
                            
                            
                                A true Copy attest from the Original Springfield Feby 17th 1781
                            
                            
                                John Morgan Goler
                            
                        
                        
                     Enclosure
                                                
                            
                                Wethersfield Feby 1st 1781
                            
                            Leonard Chester of Wethersfield late Mercht the Subscriber of Lawful age deposeth that John Collins came to
                                live with me on or about the 25th day of July 1774 & continued with me till the 2d day of decr 1775—&
                                that while he was in my service—I found him willing to Serve & oblige capable of improving.
                                industrious—attentive to his orders & noted for his Honesty—on that last head—I was particularly
                                attentive—try’d him by Various methods. had my accounts Kept in Such a manner as to check every error of whatever
                                Kind, that could turn up in the way of my Business—that altho I drank in a partial prejudice against him from his
                                situation—his being a foreigner unKnown to everyone in the Vicinity &c.—Yet from a Strict Scrutiny of his
                                conduct—I was daily more & more established in the opinion I had formed of his Honesty &
                                Integrity—even so far as to leave the Charge of my Store, Effects & Business—for weeks together while I was at
                                N. York Boston &c.—nor do I recollect—a Single instance where his Integrity Honesty or Veracity were scrupled
                                by me—I have been thus particular—as I have understood that since his defailance, at the
                                works at Springfield—it has been reported that his Character was bad at Wethersfield & that he had broke his
                                trust with me and Committed a Robery—which when I heared I contradicted and asserted-- & Still Assert. that so
                                far from his Robbing me he was instrumental in detecting a Robbery committed at my Store—& during the whole of
                                that transaction I never suspected (to my remmembrance) that he was by any means accessary—He was generally of a mild
                                disposition & temperate in Liquor—nor did I ever Know him unfit for duty or disguised by Liquor—till the
                                Evening of the 2d of Decr when he was discharg’d & left my Business nor did I impute that to his fault—but it
                                being Saturday Eveng when the Carpenters Joiners Carters &c. were allowed a Saturday Nights cann—by his
                                sipping the Liquors he mix’d—and Shutting the Store in the Blustering cold & Immediatily after Sitting in a
                                warm countg Room—it flushd his Spirits out of Bounds & I was obligd to order him away—& further the
                                Deponent Saith not.
                            
                                Leonard Chester
                            
                            
                                N.B. we used to stile him my faithfull & my Honest Irish man.
                                The Court martial that first trys John Collins late Asst D. Comy of Ordnance Stores at Springfield in
                                    massachusetts Bay—the Deposition of Leonard Chester of Wethersfield in Connectt.
                                
                                N.B. Mr Parsons of Springfield when I was last up asked me Collins’s character, which also did Col.
                                    Worthington & after Mr Bull the Cloathier & Col. Smith Late Quartermaster I told them each as
                                    within Specifyd. and so far from being Guilty of the Theft of my Stores—he was the principle means of its
                                    Detection which each of them if Call’d will aver—and to no other persons did I speak on the Subject to my
                                    remmembrance.
                            
                            
                                Leonard Chester
                            
                            
                                A true Copy from the original attest
                                Springfield Feby 17th 1781
                                John Morgan Goler
                            
                        
                        
                    